         Case 1:17-cv-00273-LAP Document 132 Filed 08/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, et al.,

                       Plaintiffs,
                                                No. 17-CV-273 (LAP)
-against-
                                                        ORDER
KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Defendants’ proposed briefing schedule related to the Rule

41 motion to dismiss is approved.          (See dkt. no. 130.)

Defendants shall file the motion on or before September 3, 2021.

Any opposition shall be filed by September 17, 2021, and any

reply may be filed by September 24, 2021.

     As for the motion to substitute, the Court will stay

setting a briefing schedule for sixty days pending the

Surrogate’s Court’s resolution of the referenced Letters of

Administration.      (See dkt. no. 131.)

SO ORDERED.

Dated:       August 2, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
